Citation Nr: 0924231	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-25 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to 
April 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In May 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Laws Judge.  A transcript of 
the testimony offered at this hearing has been associated 
with the record.  

In an August 2008 decision, the Board denied the Veteran's 
applications to reopen claims for service connection of a 
left shoulder disability and a right leg disability.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In his Joint Motion for Partial Remand, the Veteran abandoned 
his appeal with respect to the claim of whether new and 
material evidence had been received to reopen the claim for 
service connection of a right leg disability.  Pursuant to 
the Joint Motion to for Partial Remand, the Court, in an 
April 2009 Order, vacated the August 2008 decision and 
remanded the appeal to the Board.

The Board notes that in a written brief in support of this 
claim, the Veteran's attorney asserted that the Veteran's 
original claim encompassed "everything that could possibly 
be wrong with [the left shoulder]."  The Court recently held 
that a claim for service connection may include any 
disability that may reasonably be encompassed by several 
factors, including the claimant's description of the claim, 
the symptoms the claimant describes and the information the 
claimant submits or that the secretary obtains in support of 
the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
In this regard, the Board notes that at the time of the prior 
denial a VA treatment record documented a keloid of the upper 
back.  Accordingly, the Board finds that at the time of the 
previous denial the Veteran's claim encompassed this 
symptomatology and diagnosis.  Thus, the claim has been 
rephrased for clarification.  

The issue of entitlement to service connection for a left 
shoulder disability, to include keloid scarring of the left 
scapular area, being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2001 the RO denied the Veteran's claim of 
service connection for a left shoulder disability on the 
grounds that the evidence did not show attribution of a left 
shoulder disability to service; following notice of this 
decision, the Veteran did not appeal by filing a notice of 
disagreement. 

2.  Evidence received since the August 2001 rating decision 
is new and material for the claim of service connection for a 
left shoulder disability and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 2001 decision denying entitlement to 
service connection for a left shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received since the 
August 2001 rating decision and the claim of entitlement to 
service connection for a left shoulder disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issue of whether new and material 
evidence has been received to reopen the claim for service 
connection of a left shoulder disability, considering the 
favorable outcome detailed below, VA's fulfillment of its 
duties to notify and assist need not be addressed at this 
time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2008).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of- the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Analysis

At the time of the August 2001 rating decision, which denied 
service connection for a left shoulder disability, the 
evidence of record consisted of the Veteran's immunization 
record during his active duty and VA outpatient treatment 
records from May 1998 to May 1999, which included an April 
1999 notation of an upper back keloid.  In the August 2001 
rating decision, the RO noted that the Veteran's service 
treatment records were unavailable, and the Veteran had 
indicated that he was not in possession of his service 
treatment records.  Otherwise, VA outpatient treatment 
records from May 1998 to May 1999 were negative for any 
complaints, treatment or diagnoses pertaining to the left 
shoulder.  The RO denied the Veteran's claim because there 
was no evidence attributing a left shoulder disability to 
service.  The Veteran was notified of the denial in an August 
2001 letter, which included notification of his appeal 
rights, and he did not appeal the decision.  Thus, the August 
2001 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Since the August 2001 rating decision, new and material 
evidence has been received.  Newly of record, is a December 
1956 Certificate of Appreciation from the Department of the 
Air Force and the Department of Agriculture Forest Service 
showing that the Veteran served in support of controlling a 
November 1956 forest fire in the San Bernardino Mountains.  
Also, the Veteran's VA treatment records through January 14, 
2004, were associated with the claims file.  These records 
disclose that the Veteran reported having had a left shoulder 
sore and keloid of the upper back since 1956.  During the May 
2008 hearing, the Veteran testified that he injured his left 
shoulder during his active military service.  He explained 
while fighting the fire in San Bernardino in 1956, a tree 
fell on his shoulder causing his current left shoulder 
disability.  This evidence is new, in that it was not of 
record at the time of the previous denial.  It is also 
material, in that it tends to relate to the unsubstantiated 
fact of attribution of a left shoulder disability, 
particularly keloid scarring of the left scapular area, to 
service.  Accordingly, the claim is reopened and the appeal 
is granted to this extent.  The underlying claim of service 
connection is addressed in the remand portion of this 
decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left 
shoulder disability and the claim is reopened; to this extent 
only the appeal is granted.


REMAND

The Veteran asserts that his currently diagnosed keloid 
scarring of the left scapular area was incurred in service.  
He has related that, during the time he assisted in 
controlling the November 1956 San Bernardino fire, a tree 
fell on his left shoulder causing injury, for which he was 
treated in service.  His VA records show diagnosis of keloid 
scarring of the left upper back area, as well as that the 
Veteran reported having had this condition since 1956.  A 
September 2000 VA treatment note documents of a history of a 
keloid scar on the left upper back since 1956, "caused by 
shrapnel."  A September 2002 VA treatment note documents 
that the Veteran apparently reported incurring this condition 
in 1970.  In cases where a veteran's service treatment 
records are unavailable, there is a heightened duty to 
assist.  Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); 
Jolley v. Derwinski, 1 Vet. App. 37 (1990).  The majority of 
the Veteran's service treatment records are not in the claims 
file and the RO has made a formal finding that no other 
service treatment records are available.

An examination is necessary to decide this claim.  The 
Veteran is claiming that he incurred a left shoulder 
disability, particularly keloid scarring of the left scapular 
area, in service.  The majority of his service treatment 
records are unavailable.  The Veteran has attested to 
injuring his left shoulder in 1956 in service when he 
assisted in controlling a November 1956 fire in the San 
Bernardino Mountains.  Current medical records disclose a 
diagnosis of keloid scarring of the left upper back/scapular 
area.  Because the low threshold of a suggestion of a nexus 
between the Veteran's left shoulder disability, particularly 
keloid scarring, and service has been met, the Board finds 
that it is necessary to afford the Veteran a VA examination. 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  This is especially true because the duty to 
assist is heightened in this case.  See Cuevas, 3 Vet. App at 
548; Jolley, 1 Vet. App. at 39-40.

A review of the record also discloses potentially outstanding 
relevant records.  VA is under a duty to make as many 
requests as are necessary to obtain records in the custody of 
a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  A 
May 1999 VA community health nurse note documents that the 
Veteran received post-operative care for his left upper back 
keloid from Duhaney Home Health, at the direction of VA.  
Also, the Board notes that the Veteran's VA treatment records 
through January 14, 2004, have been associated with the 
claims file and the Veteran has had fairly regular care 
through VA.  Thus, it appears that there are potentially 
relevant VA records outstanding.  Upon remand, VA should 
attempt to obtain these records, securing a release, if 
necessary, from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA treatment records 
of the Veteran beginning in January 2004; 
associate the records with the claims 
folder.

Perform any and all follow-up as 
necessary, and document negative results.

2.  Attempt to obtain copies of all 
medical records from Duhaney Home Health 
and associate them with the claims folder, 
after securing any necessary release(s).

Perform any and all follow-up as 
necessary, and document negative results.

3.  Arrange for the Veteran to be afforded 
an examination by an appropriate physician 
to determine the nature and etiology of 
all left shoulder disabilities, including 
keloid scarring of the left scapular area.  
The examiner should obtain a complete, 
pertinent history from the Veteran and 
review the claims file in conjunction with 
the examination, giving particular 
attention to his lay assertions and the 
pertinent medical evidence.  Based on a 
review of the record and examination of 
the Veteran, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that any diagnosed left 
shoulder disability(ies), including keloid 
scarring of the left scapular area, is/are 
related to service, particularly his 
claimed 1956 injury sustained while 
fighting the November 1956 fire in the San 
Bernardino Mountains.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide the requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.  

4.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim of service connection.  If 
this claim remains denied, the Veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


